Case: 19-11645    Date Filed: 05/04/2020   Page: 1 of 5



                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 19-11645
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 2:18-cv-02018-LCB-JHE



DEMITRIUS WAYNE FRITH,
a.k.a. Demitrius Wayne Alexander,

                                                Plaintiff - Appellant,


                                     versus


CHRISTOPHER CURRY,
Sheriff of Shelby County, Alabama,

                                                Defendant - Appellee.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                         ________________________

                                (May 4, 2020)
               Case: 19-11645     Date Filed: 05/04/2020    Page: 2 of 5



Before JILL PRYOR, GRANT and LUCK, Circuit Judges.

PER CURIAM:

      Demitrius Frith, a state inmate proceeding pro se, appeals the district court’s

sua sponte dismissal of his civil rights complaint against the Sheriff of Shelby

County, Alabama. The district court dismissed Frith’s suit under the Prison

Litigation Reform Act (“PLRA”) for failure to prosecute because he failed to pay

his initial partial in forma pauperis (“IFP”) filing fee. Because the court took

reasonable steps to determine why Frith failed to comply with its order, it did not

abuse its discretion by dismissing Frith’s complaint without prejudice. Thus, we

affirm the district court’s dismissal.

      Frith filed a complaint under 42 U.S.C. § 1983 against the Sheriff, alleging

malicious prosecution, false imprisonment, and intentional infliction of emotional

distress. Frith alleged that the Sheriff illegally detained him for several months at

the Shelby County jail for an obstruction of justice violation related to a case that

was later dismissed. He alleged that the pretrial detainment violated his Eighth and

Fourteenth Amendment rights.

      Frith moved for leave to proceed in forma pauperis. The magistrate judge

granted his motion and ordered him to pay an initial partial filing fee of $3.16 to




                                           2
                 Case: 19-11645         Date Filed: 05/04/2020        Page: 3 of 5



commence the action.1 To that end, the court required Frith to submit, within 30

days of the order, the initial partial filing fee along with a signed inmate consent

form to authorize the court to collect additional payments from his inmate account

at the prison until the full amount of the filing fee was satisfied. The magistrate

judge warned that if Frith failed to comply, his complaint may be dismissed

without further notice. Frith filed a signed consent form but did not pay the initial

partial filing fee.

       Three days later, the magistrate judge entered an order noting that Frith had

returned the consent form but failed to pay the initial partial filing fee within the

allotted time. The order directed Frith to pay the $3.16 within 14 days, cautioning

that his complaint may be dismissed without further notice if he did not comply.

Over a month later, the district court dismissed Frith’s complaint without prejudice

for failure to prosecute because he had failed to pay the initial partial filing fee or

respond to the magistrate judge’s order. Frith appealed the dismissal. 2




       1
          The PLRA requires an incarcerated person bringing a civil action IFP to pay the full
filing fee. 28 U.S.C. § 1915(b). This provision applies to “any person incarcerated or detained
in any facility who is accused of, convicted of, sentenced for, or adjudicated delinquent for,
violations of criminal law.” Id. § 1915(h). Although liable for the entire fee, the incarcerated
person who is unable to pay the entire fee may “pay . . . in installments.” Wilson v. Sargent,
313 F.3d 1315, 1318 (11th Cir. 2002).
       2
          We note that the appellee did not file a brief in this case. See 11th Cir. R. 42-
2(f) (“When an appellee fails to file a brief by the due date . . . the appeal will be submitted to the
court for decision without further delay.”).
                                                  3
               Case: 19-11645     Date Filed: 05/04/2020     Page: 4 of 5



      We review the district court’s dismissal of an action for failure to comply

with its IFP order for abuse of discretion. Wilson v. Sargent, 313 F.3d 1315, 1318

(11th Cir. 2002). Generally, abuse of discretion review requires this Court to

affirm unless it determines that the district court made a clear error of judgment or

applied the wrong legal standard. Rance v. Rocksolid Granit USA, Inc., 583 F.3d
1284, 1286 (11th Cir. 2009). Although we construe pro se pleadings liberally, pro

se litigants are nonetheless expected to comply with procedural requirements.

Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007).

      Before dismissing a prisoner’s complaint for failure to comply with an IFP

order directing the payment of an initial partial filing fee, the district court must

take reasonable steps to determine whether the prisoner complied with the order by

authorizing payment by prison officials. Wilson, 313 F.3d at 1320-21. Steps the

court can take include issuing a show-cause order, allowing objections to the

magistrate judge’s report, communicating with prison officials, and issuing an

order to the custodial institution. Id. at 1321.

      Ordinarily, a complaint should not be dismissed for failure to pay the filing

fee when the district court determines that the inmate executed a consent form

authorizing prison officials to remit the fee from the inmate’s funds when the funds

became available. Id. Proof that the inmate authorized payment typically confirms

that nonpayment was not the inmate’s fault but rather the result of prison officials’


                                           4
               Case: 19-11645     Date Filed: 05/04/2020     Page: 5 of 5



inaction or a lack of funds in the inmate’s account. Id. The concern underlying the

duty to inquire is that a pro se inmate could be prejudiced by the prison’s inaction

even though he took all the appropriate steps to get the fee paid. See id. at 1321-

22.

      In this case, Frith submitted a signed consent form, but he failed to provide

the partial payment or respond the magistrate judge’s order, which was akin to an

order to show cause why he had not remitted payment. Because Frith did not

respond despite two warnings from the court that a failure to comply could result

in the dismissal of his complaint, the district court properly exercised its discretion

in dismissing the complaint.

      We conclude that the district court took reasonable steps to determine

whether Frith complied with the magistrate judge’s order directing the payment of

the initial partial filing fee. The court therefore did not abuse its discretion by

dismissing the case without prejudice after Frith failed to comply.

      AFFIRMED.




                                           5